Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/22 has been entered.

Response to Applicant’s Amendments
This Office Action is responsive to the amendment filed on 2/15/22. Claims 21-40 are pending. No claim amendments have been made.

Response to Arguments
The notice of allowability has been withdrawn in light of the IDS filed 2/15/22.

Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 102
Claim(s) 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20-2005-0035704, cited by Applicants, hereinafter referred to as ‘704.
Re Claims 21, ‘704 teaches an apparatus for sanitizing a point of contact disposed on or coupled to a surface, the apparatus comprising: a posterior wall (back wall below where 150 points to) configured to be disposed parallel to surface (just above where 150 is, Fig. 1); a sidewall (120, 130) coupled with the posterior wall and projecting in an anterior direction (upward in diagram) at an acute angle (along 120) and a germicidal light source 210 on the sidewall, providing germicidal light in a substantially perpendicular direction from the sidewall.
Re Claim 22, at least a portion of the light source is anterior (top) of the point of contact.

Claim Rejections - 35 USC § 103
Claim 25 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over ‘704.
‘704 is relied upon as applied to the claims above.
Claims 25 is further directed towards domes, which do not explicitly appear to be taught by ‘704. However, changes in shape is considered to require only ordinary skill (MPEP 2144.04 (IV-B)), and thus it would have been obvious to modify the curved shape into a dome shape as doing so the wall would still perform its intended functions of being a wall and reducing the profile without any unexpected results.
Claims 28-30 are rejected as unpatentable over ‘704 it has been held that duplication of parts is involves only routine skill in the art, and in doing so the same expected results of sanitizing with light will be accomplished without unexpected results.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over ‘704 in view of JONES (US 7,175,807).

Claim 23 is further directed toward a motion sensor, which ‘704 does not appear to teach explicitly. 
However, it is well known in the art to provide a motion sensor for a sanitizing apparatus. For example, JONES teaches a UV light device which utilizes a motion sensor to conserve power. See col.4 lines 26-44.
Thus, it would have been obvious to one having ordinary skill in the art at the time of effective filing to the sanitizing apparatus as taught by ‘704 and to utilize a motion sensor as taught by JONES to conserve power.

Allowable Subject Matter
Claims 31-40 are allowed.
Claims 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451. The examiner can normally be reached M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711